Citation Nr: 0205791	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  97-28 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for arthritis of the left 
knee, to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from December 1940 to 
November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

The veteran's claim for service connection for bilateral knee 
disability was remanded by the Board for further development 
in October 1998 and August 2000.  Subsequently, the RO 
granted the veteran service connection for a right knee 
disability.  Accordingly, only the issue of service 
connection for arthritis of the left knee, including as 
secondary to service-connected disability is currently before 
the Board.


FINDING OF FACT

The veteran's left knee arthritis is aggravated by his 
service-connected right lower extremity disability.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, left knee arthritis 
was aggravated by the veteran's service-connected right lower 
extremity disability.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C. § 5107 (West Supp. 2001).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The Board concludes that the provisions of the VCAA and its 
implementing regulations have been satisfied in this case.  A 
remand of this matter for further development would not avail 
the veteran or aid the Board's inquiry, and would only serve 
to unnecessarily delay a decision.  See Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.

The veteran claims that he has left knee arthritis due to the 
trauma of parachute jumps during service.  He also claims 
that he has left knee arthritis secondary to his service-
connected right lower extremity disabilities, which include 
residuals of a right tibia fracture and right knee arthritis.  

The veteran's service medical records reveal that the 
veteran's right tibia was fractured by a land mine.  The 
service records indicate that the veteran was an Army Ranger, 
that he received a Purple Heart, and that he received the 
Combat Infantryman Badge.

On VA examination in March 1997 the veteran was noted to have 
degenerative joint disease of both knees.  The examiner 
thought that the arthritis of the veteran's knees might be 
aggravated by his inservice right leg injury.  

A June 1997 VA examiner stated that the veteran had possible 
early degenerative joint disease of the knees.  The examiner 
noted that the veteran's history of pain in both knees 
following his parachute jumps may have hastened the onset of 
degenerative joint disease.

On VA examination in January 2001 the veteran was noted to 
have minimal effusion of the left knee.  Pain was easily 
elicited with McMurray's maneuver, bilaterally.  X-rays 
revealed fairly significant medial joint space narrowing of 
the knees, left worse than right.  The assessment included 
moderate medial compartment degenerative joint disease in the 
left knee.  The examiner thought that it was unlikely that 
the veteran's knee disabilities were caused by the veteran's 
right tibia shrapnel wound.  The examiner thought that the 
veteran's right knee pathology could be related to the 
significant period of immobilization when casted to treat the 
right tibia fracture.

By rating action in May 2001, the RO granted the veteran 
service connection and a 10 percent rating for degenerative 
changes of the right knee as secondary to the service-
connected residuals of a fractured right tibia.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Moreover, where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The January 2001 VA examiner did not think that the veteran's 
left knee arthritis was caused by his service-connected 
residuals of a right fractured tibula.  However, to warrant 
service connection, as noted above, the service-connected 
residuals of a right tibia injury need not be the cause of 
the left knee arthritis, but rather, the service-connected 
disability may aggravate the nonserivce-connected condition 
and cause additional disability.  Id.  The March 1997 VA 
examiner did think that the veteran's left knee arthritis 
might have been aggravated by the residuals of the veteran's 
service-connected residuals of a right tibia fracture.  The 
Board also notes that a June 1997 VA examiner expressed the 
opinion that the veteran's parachute jumps in service may 
have hastened the development of arthritis of the knees.  
Furthermore, the veteran has been granted service connection 
for right knee arthritis, and VA must also consider whether 
the veteran's left knee arthritis has been aggravated by his 
service-connected right knee arthritis.

The veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  VCAA (codified as amended at 38 U.S.C. § 5107).  
Moreover, the preponderance of the evidence must be against 
the claim for benefits to be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In the instant case, the 
preponderance of the evidence certainly does not weigh 
against the veteran.  This is a case where there is an 
approximate balance of positive and negative evidence.  One 
VA physician noted that the veteran's left knee arthritis 
could have been aggravated by his service-connected right 
lower extremity disability, and another VA physician noted 
that the veteran's left knee arthritis may have been hastened 
by service.  Thus, with resolution of doubt in the veteran's 
favor, the Board must conclude that the veteran's current 
left knee arthritis has been aggravated as a result of the 
veteran's service and therefore service connection for left 
knee arthritis is warranted.


ORDER

Service connection for left knee arthritis is granted.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

